[Cite as Beauchamp v. Petit, 2018-Ohio-1164.]

                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT



Dennis A. Beauchamp,                             :

                Appellant-Appellant,             :

v.                                               :               No. 17AP-591
                                                            (C.P.C. No. 16CV-4052)
Don Petit, Registrar,                           :
Ohio Bureau of Motor Vehicles,                           (REGULAR CALENDAR)
                                                 :
                Appellee-Appellee.
                                                 :



                                        D E C I S I O N

                                    Rendered on March 29, 2018


                On brief: E. Scott Shaw, for appellant. Argued: E. Scott
                Shaw.

                On brief: Michael DeWine, Attorney General, and Peter L.
                Jamison, for appellee. Argued: Brian R. Honen.

                  APPEAL from the Franklin County Court of Common Pleas
SADLER, J.
        {¶ 1} Appellant-appellant, Dennis A. Beauchamp, appeals from the judgment entry
of the Franklin County Court of Common Pleas affirming the final adjudication order of
appellee-appellee, Ohio Bureau of Motor Vehicles ("Ohio BMV" or "appellee"), ordering the
cancellation of appellant's driver's license pursuant to R.C. 4507.19. For the following
reasons, we affirm the decision of the trial court.
I. FACTS AND PROCEDURAL HISTORY
        {¶ 2} On November 5, 2015, appellee sent appellant a written notice of proposed
cancellation of appellant's driver's license pursuant to R.C. 4507.19.           After several
continuances, a hearing on the matter was held on February 3, 2016.
No. 17AP-591                                                                            2


      {¶ 3} Appellant testified that "Dennis Alexis Beauchamp" is his full name and that
he was born in Arecibo, Puerto Rico to parents Olga Rodriguez and Dennis Beauchamp,
who were "twenty-something" and about 31, respectively, when he was born. (Tr. at 13,
14.) According to appellant, he did not know if his mother worked or how many siblings
or half-siblings he had. He was an abused child; he grew up away from his parents and
did not have a close relationship with them. Appellant left Puerto Rico around the age of
15 when a family member, who he could not recall specifically, bought him a plane ticket
and put him on a plane.
      {¶ 4} Appellant testified that once in the United States, he went to New York for
a year or two, while travelling back and forth. Appellant ended up in Massachusetts,
where he spent most of his time and held a driver's license. In 1996, when appellant was
around 18 or 19, appellant was convicted of selling drugs and sentenced to approximately
seven years in a Massachusetts prison. At that point, appellant says his parents "turned
my back on me" and he does not "have much contact with them at all." (Tr. at 15.) After
appellant was released from prison, appellant testified he lived with his friend, a DEA
police officer, and detailed cars out of his house. Appellant then moved to Providence,
Rhode Island and opened up a shop, but things did not go well and appellant moved back
to New York. Appellant moved to Ohio after a friend who once lived here then told him
about the potential to open a business in Ohio.
      {¶ 5} In Ohio, appellant has owned his own business for the past nine or ten years
and currently has two businesses: a towing company and a body shop. He has a girlfriend
with whom he has a son, and the two are planning to marry. He has not been married
before but has another biological child who lives in Providence, Rhode Island and a
stepdaughter who is the biological child of his current girlfriend. Appellant testified he
has not travelled back to Puerto Rico, or anywhere, since he was released from prison.
Appellant does not have a United States passport.
      {¶ 6} According to appellant, in March 2014, an investigator from the Ohio BMV
contacted him about an issue with his driver's license and address. Appellant provided
documents to show the investigator who he was, and appellant believed an investigator
came to the shop that summer to do an inspection of the dealership. Someone told
No. 17AP-591                                                                                3


appellant he had to change the address on his license, and appellant explained he had
been living where he was working and ultimately fixed the address problem on his license.
       {¶ 7} BMV Investigator John Shidell testified that he began investigating
appellant in February 2014 due to appellant using his work address as a home address on
his driver's license. During his research, Shidell noticed a Florida driver's license was
issued under the same name and social security number but with photographs of different
men. At that time, Shidell believed appellant had been a victim of identity theft or "was
[a] fraud." (Tr. at 29.) In March 2014, Shidell met with appellant, and appellant was able
to show proof of his Puerto Rican birth certificate and a social security card. According
to Shidell, "[t]hey were both real documents" that "met the requirements for proof of
citizenship." (Tr. at 30.) Shidell told appellant he needed to change his address on the
driver's license.
       {¶ 8} Shidell testified that in August 2014, he reached out to appellant again and
told him he still needed to change his address, which appellant did do.               Shidell
additionally told appellant "we need to talk about his citizenship, that there was a possible
duplicate person in Florida; and at that time, he could have been a victim of identity theft."
(Tr. at 32.) Shidell wanted to meet with appellant again to ask him "a series of questions
* * *, personal questions that only the real Dennis Beauchamp would know." (Tr. at 32.)
According to Shidell, he attempted to meet with appellant and called appellant, but
appellant never called Shidell back. Shidell put a note in their system to place a hold on
appellant's documents when he next attempted to renew his driver's license, which would
force appellant to meet with Shidell. However, for unknown reasons, appellant was able
to renew his license without meeting with Shidell.
       {¶ 9} Shidell reopened his investigation into appellant in May 2015 when the
BMV received a complaint from a Dennis Alex Beauchamp in Florida ("Florida
Beauchamp") claiming to be a victim of identity theft. Shidell spoke with the Florida
Beauchamp, and the Florida Beauchamp faxed Shidell his birth certificate, which had a
different stamp than appellant's birth certificate, social security card, Florida driver's
license, and the social security card and birth certificate of Florida Beauchamp's son, who
was born in 2006. (Tr. at 37.) On the son's birth certificate, the father's name is listed as
Dennis Alexis Beauchamp Rodriguez.
No. 17AP-591                                                                               4


       {¶ 10} As part of his investigation, Shidell testified he contacted the Puerto Rican
Fusion Center, immigration, the State Department, and the Social Security Administration,
and conducted an interview with the Florida Beauchamp. The Puerto Rican Fusion Center
provided Shidell with an arrest record containing a photograph of the Florida Beauchamp
and arrests in 2005 or 2006. Immigration could not match a photograph of appellant to
any known persons. On objections, Shidell did not testify as to what information the State
Department provided since he did not present documentation at the hearing. The Social
Security Administration provided Shidell with a list and applications documenting the 14
applications for duplicate social security cards made under the social security number
indicated on both the Ohio and Florida Beauchamps' driver's licenses. In response to a
question of what he found interesting or relevant about the social security duplicate card
application, Shidell testified the application from July 23, 2003, the application
originating from Massachusetts, had a signature line that was "totally different" from the
rest of the applications. (Tr. at 46.)
       {¶ 11} As part of his investigation, Shidell learned appellant had been incarcerated
in Massachusetts. According to Shidell, he contacted the Department of Corrections in
Massachusetts and received information regarding appellant's seven-year time in prison.
In July 2015, Shidell conducted an interview with the Florida Beauchamp "[t]o ask him
questions regarding his life, to see if he could be able to provide information that we would
be able to verify." (Tr. at 41.) According to Shidell, Florida Beauchamp told him his
mother's name, and the Ohio BMV was able to verify that name through independent
investigation. Florida Beauchamp additionally stated to Shidell that he never lived in
Massachusetts. Florida Beauchamp initiated another phone call with the Ohio BMV one
week prior to the hearing to receive an update on the status of the case. Shidell testified
that on completing his investigation, he believes the Florida Beauchamp "is the right
Dennis Beauchamp." (Tr. at 67.)
       {¶ 12} On cross-examination, Shidell testified that he did not send both certificates
to Puerto Rican law enforcement to see if they were valid, that he contacted the
Massachusetts State Police to receive appellant's arrest file record but had not received it
yet, and that he had used the "LEADS, OLEG, [and] TLO" databases and not used the
No. 17AP-591                                                                                 5


"NCIC" database. (Tr. at 51, 52.) Shidell also agreed that some of the applications for
duplicate social security cards were made while appellant was in prison.
       {¶ 13} Todd Ballinger, chief of the investigations section of the Ohio BMV, testified
that he served as Shidell's direct supervisor at the time of the investigation into appellant's
driver's license, participated in the interview between the Florida Beauchamp and the
Ohio BMV, and obtained documents from government agencies. From the Puerto Rican
Police Department, by way of the Puerto Rican Fusion Center, Ballinger obtained a
driver's license for a Dennis Alexis Beauchamp Rodriguez with a photograph that does
not appear to be appellant and an arrest photograph and arrest records of the Florida
Beauchamp. On cross-examination, Ballinger testified he had no reason to doubt the
validity of the documents from the Massachusetts Department of Corrections.
       {¶ 14} Appellee's Exhibit A, pages 1 through 35, were admitted into evidence
without objection, and, with the hearing examiner's permission, appellee substituted a
legible copy of page 36. Appellee's exhibits included appellant's driving record and license
renewal, birth certificates and social security cards from both appellant and the Florida
Beauchamp, the driver's license of the Florida Beauchamp, the social security card and
2006 Puerto Rican birth certificate of the Florida Beauchamp's son, a Social Security
Administration list and applications for replacement cards under the social security
number used by appellant and the Florida Beauchamp, a Puerto Rican driver's license
under the name Dennis Alexis Beauchamp Rodriguez, and a copy of a Puerto Rican
Department of Justice arrest photograph and history listing arrest dates of 1994, 1999,
2001, 2004, and 2005.         Appellant submitted an "offender face sheet" from the
Massachusetts Department of Correction without objection. (Appellant's Ex. 1 at 1.)
       {¶ 15} On March 18, 2016, the hearing examiner issued his report and
recommendation.       The hearing examiner found, in pertinent part, that appellant
presented what appears to be an authentic birth certificate and social security card; a
person other than appellant using the same identity as appellant was arrested in Puerto
Rice five times between 1994 and 2005, a time appellant admits he was not in Puerto
Rico; a person other than appellant using the same identity as appellant is listed as the
father of a child on a Puerto Rican birth certificate in 2006, a time appellant admits he
was not in Puerto Rico; and a person other than appellant using the same identity as
No. 17AP-591                                                                              6


appellant holds a Florida driver's license and the photo is not appellant. Based on the
evidence presented at the hearing, the hearing examiner concluded "that there are at least
two persons, possibly more, using the identity of Dennis Alexis Beauchamp Rodriguez"
with the same date of birth and social security number. (Hearing Examiner Report &
Recommendation at 3.) According to the hearing examiner:
               It is possible that [appellant] is the real Dennis A. Beauchamp
               and that another person or persons have stolen his identity.
               However, based upon all the actions that took place in Puerto
               Rico while [appellant] was admittedly in mainland Unites
               States, it is more likely that someone other than [appellant] is
               the real Dennis A. Beauchamp.

(Hearing Examiner Report & Recommendation at 3.) Thus, "[a] preponderance of the
evidence submitted supports a finding and conclusion that [appellant] is not the person
he claims to be," and the hearing examiner concluded that appellant's driver's license was
issued to him in error under R.C. 4507.19. (Hearing Examiner Report & Recommendation
at 4.) As a result, the hearing examiner recommended that appellee order the cancellation
of the driver's license issued to appellant in the name of Dennis A. Beauchamp.
       {¶ 16} Appellant filed objections to the hearing examiner report                 and
recommendation on March 28, 2016. Appellant specifically objected to the hearing
examiner's findings of fact addressing the person arrested in Puerto Rico, the person
listed as the father of a child on a 2006 Puerto Rican birth certificate and the person
holding a Florida driver's license with the same identity, and objected to the hearing
examiner's conclusion of law that a preponderance of the evidence supports a finding and
conclusion that appellant is not the person he claims to be and that appellant's license
was issued in error and should be cancelled. Appellant asserted the Florida driver's
license used in transactions in Kissimmee, Florida and Paris, Texas could have been a
forgery, and "[t]he best practice would have been copies of the license used at the time of
the application." (Objs. at 1.) Appellant additionally asserted copies of the slate sheet
photos would have been the most convincing evidence of the incidents of arrests.
Appellant further points to the hearing officer's quote: "It is possible that [appellant] is
the real Dennis A. Beauchamp and that another person or persons have stolen his
identity" as the "most damning thing" in the report and references appellee not choosing
No. 17AP-591                                                                             7


to pay for more reliable methods of identification, such as DNA testing that people like
appellant cannot afford. (Objs. at 1.)
       {¶ 17} On April 11, 2016, appellee issued a final adjudication order adopting the
report and recommendation of the hearing examiner and ordering appellant's driver's
license cancelled, pursuant to R.C. 4507.19, on the grounds that it was issued in error. In
doing so, appellee noted it is undisputed that appellant and the Florida Beauchamp are
using a Puerto Rico birth certificate and a social security card bearing the same name as
proof they are the real "Dennis A. Beauchamp," and the hearing examiner thus had to
examine other evidence in order to determine that the preponderance of the evidence
supported the BMV's initial determination appellant was not the real Dennis A.
Beauchamp. (Final Adjudication Order at 2.)
       {¶ 18} Regarding appellant's contentions about the Florida driver's license, the
final adjudication order states the evidence showed that a Florida driver's license issued
to Dennis A. Beauchamp Rodriguez of Tampa bearing a photograph of someone other
than appellant was used for applications on March 11, 2008 and March 5, 2009 and that:
               This same Dennis A. Beauchamp Rodriguez submitted
               numerous applications for replacement social security cards
               in Puerto Rico, had a Puerto Rico arrest record, and was listed
               as the father of a child on a 2006 Puerto Rican birth
               certificate. * * * Since [appellant] never lived in Florida and
               never returned to Puerto Rico after he was fifteen years old
               * * *, the Hearing Examiner concluded that the
               preponderance of the evidence showed that the real "Dennis
               A. Beauchamp" was Dennis Alexis Beauchamp Rodriguez of
               Florida.

               * * * While [appellant] speculate[d] that the Florida driver's
               license bearing the name and photograph of Dennis Alexis
               Beauchamp Rodriguez was a forgery used to engage in
               identity theft, he fails to cite any support for this assertion.

(Final Adjudication Order at 2.) Appellee likewise noted appellant failed to cite any
authority in support of his best evidence or DNA arguments or explain why he did not
present evidence on his own to support his case. Appellee emphasized the definition of
the preponderance of the evidence standard means the "greater weight of the evidence"
which, "although not sufficient to free the mind wholly from all reasonable doubt, is still
No. 17AP-591                                                                                8


sufficient to incline a fair and impartial mind to one side of the issue rather than the
other."   (Final Adjudication Order at 2.)       Ultimately, appellee found the hearing
examiner's report was supported by the evidence.
       {¶ 19} Appellant filed an administrative appeal with the court of common pleas
pursuant to R.C. Chapter 119. On July 21, 2017, the court of common pleas issued a decision
affirming appellee's final adjudication order. The court of common pleas recognized that
appellee did not contact Puerto Rican law enforcement to verify more details about birth
certificates, it was unclear whether appellee made much effort to obtain the NCIC or LEADS
records that ought to exist for appellant, the Massachusetts police file was apparently never
obtained by either party, and that 14 requests for duplicate cards for one individual's social
security number "is at best confounding." (July 21, 2017 Decision at 5.) Nonetheless,
according to the court of common pleas, "the Hearing Examiner was * * * entitled to
consider inferences reasonably drawn from the direct evidence, and the credibility of
witnesses." (July 21, 2017 Decision at 4.) The court of common pleas emphasized, unlike
on appeal, that the hearing examiner had the opportunity to see appellant testify in person
and directly evaluate his credibility and was entitled to give the materials such weight as he
deemed reasonable. It noted appellant "dodged" meeting with the BMV investigator, did
not do a better job reconstructing his childhood and pre-prison life, could not recall who
put him on a plane to the United States when he was 15 years old, and had a previous felony
conviction. (July 21, 2017 Decision at 4.) In light of the evidence presented, the court of
common pleas believed appellant's "credibility was reasonably viewed as minimal."
(July 21, 2017 Decision at 4.) After considering the entire record, the court of common
pleas found the final adjudication order to be based on reliable, probative, and substantial
evidence in the record and to be in accordance with law.
       {¶ 20} Appellant filed a timely appeal to this court.
II. ASSIGNMENT OF ERROR
       {¶ 21} Appellant presents one assignment of error:
               The trial court erred in denying Appellant's administrative
               appeal when the decision of the agency (BMV) was not
               supported by reliable, probative and substantial evidence and
               was in accordance with the law.
No. 17AP-591                                                                              9


III. STANDARD OF REVIEW
       {¶ 22} An appeal of the Ohio BMV's decision cancelling an Ohio driver's license,
pursuant to R.C. 4507.19, is governed by R.C. Chapter 119. Columbus v. Sliker, 30 Ohio
App.3d 74 (10th Dist.1986); Sturgill v. Caltrider, 2d Dist. No. 18316 (Feb. 9, 2001). See
also Gurish v. BMV, 8th Dist. No. 98060, 2012-Ohio-4066, ¶ 6. Pursuant to R.C. 119.12, a
court of common pleas must determine whether an agency's decision is supported by
reliable, probative, and substantial evidence and is in accordance with law. R.C. 119.12(M);
Pons v. Ohio State Med. Bd., 66 Ohio St. 3d 619, 621 (1993). Reliable, probative, and
substantial evidence is defined as follows:
               (1) "Reliable" evidence is dependable; that is, it can be
               confidently trusted. In order to be reliable, there must be a
               reasonable probability that the evidence is true. (2) "Probative"
               evidence is evidence that tends to prove the issue in question;
               it must be relevant in determining the issue. (3) "Substantial"
               evidence is evidence with some weight; it must have
               importance and value.

Bartchy v. State Bd. of Edn., 120 Ohio St. 3d 205, 2008-Ohio-4826, ¶ 39, quoting Our
Place, Inc. v. Ohio Liquor Control Comm., 63 Ohio St. 3d 570, 571 (1992). The Supreme
Court of Ohio in Univ. of Cincinnati v. Conrad, 63 Ohio St. 2d 108 (1980), described the
trial court's standard in reviewing an agency's decision for reliable, probative, and
substantial evidence as follows:
               [D]etermining whether an agency order is supported by
               reliable, probative and substantial evidence essentially is a
               question of the absence or presence of the requisite quantum
               of evidence. Although this in essence is a legal question,
               inevitably it involves a consideration of the evidence, and to a
               limited extent would permit a substitution of judgment by the
               reviewing Common Pleas Court.

               In undertaking this hybrid form of review, the Court of
               Common Pleas must give due deference to the administrative
               resolution of evidentiary conflicts. For example, when the
               evidence before the court consists of conflicting testimony of
               approximately equal weight, the court should defer to the
               determination of the administrative body, which, as the fact-
               finder, had the opportunity to observe the demeanor of the
               witnesses and weigh their credibility. However, the findings of
               the agency are by no means conclusive.
No. 17AP-591                                                                                  10



               Where the court, in its appraisal of the evidence, determines
               that there exist legally significant reasons for discrediting
               certain evidence relied upon by the administrative body, and
               necessary to its determination, the court may reverse, vacate or
               modify the administrative order. Thus, where a witness'
               testimony is internally inconsistent, or is impeached by
               evidence of a prior inconsistent statement, the court may
               properly decide that such testimony should be given no weight.
               Likewise, where it appears that the administrative
               determination rests upon inferences improperly drawn from
               the evidence adduced, the court may reverse the administrative
               order.

Id. at 111-12 citing Andrews v. Bd. of Liquor Control, 164 Ohio St. 275 (1955).
       {¶ 23} Thus, "an administrative appeal to the common pleas court does not provide
a trial de novo * * * but rather 'the Court of Common Pleas must give due deference to the
administrative resolution of evidentiary conflicts,' [a]nd where the agency's decision is
supported by sufficient evidence and the law, the common pleas court lacks authority to
review the agency's exercise of discretion, even if its decision is 'admittedly harsh.' " Capital
Care Network of Toledo v. Ohio Dept. of Health, __ Ohio St.3d. __, 2018-Ohio-440, ¶ 25,
quoting Conrad at 111, and Henry's Cafe, Inc. v. Bd. of Liquor Control, 170 Ohio St. 233,
236-37 (1959). See also Bartchy at ¶ 37, quoting Ohio Historical Soc. v. State Emp.
Relations Bd., 66 Ohio St. 3d 466, 471 (1993) (" 'We take this precedent to mean that an
agency's findings of fact are presumed to be correct and must be deferred to by a reviewing
court unless that court determines that the agency's findings are internally inconsistent,
impeached by evidence of a prior inconsistent statement, rest upon improper inferences, or
are otherwise unsupportable.' "); VFW Post 8586 v. Ohio Liquor Control Comm., 83 Ohio
St.3d 79, 81 (1998). However, " 'while the reviewing court must defer to the lower tribunal's
findings of fact, it must construe the law on its own.' " Bartchy at ¶ 38, quoting Ohio
Historical Soc. at 471.
       {¶ 24} " ' "In reviewing an order of an administrative agency, an appellate court's
role is more limited than that of a trial court reviewing the same order." ' " Bartchy at ¶ 41,
quoting Rossford Exempted Village School Dist. Bd. of Edn. v. State Bd. of Edn., 63 Ohio
St.3d 705, 707 (1992), quoting Lorain City Bd. of Edn. v. State Emp. Relations Bd., 40 Ohio
No. 17AP-591                                                                                11


St.3d 257, 260 (1988). Hand & Hand MRDD Residential Servs., Inc. v. Ohio Dept. of Dev.
Disabilities, 10th Dist. No. 17AP-116, 2017-Ohio-9287, ¶ 12. An appellate court does not
weigh the evidence but, rather, only determines whether the trial court has abused its
discretion. Bartchy; Hand & Hand MRDD. The term "abuse of discretion" connotes more
than an error of law or judgment; it implies that the court's attitude is unreasonable,
arbitrary, or unconscionable. Hand & Hand MRDD at ¶ 12, citing Blakemore v. Blakemore,
5 Ohio St. 3d 217, 219 (1983). "Absent an abuse of discretion, an appellate court must affirm
the common pleas court's judgment, even if the appellate court would have arrived at a
different conclusion than that of the common pleas court." Edmands v. State Med. Bd.,
10th Dist. No. 16AP-726, 2017-Ohio-8215, ¶ 11, citing Bartchy at ¶ 41-42. For issues of law,
including whether the common pleas court applied the proper standard of review, an
appellate court's scope of review is plenary. Bartchy at ¶ 42.
IV. DISCUSSION
       {¶ 25} Under his sole assignment of error, appellant contends the trial court erred
in affirming the decision of the Ohio BMV to cancel his driver's license, pursuant to R.C.
4507.19, where the decision of the agency was not supported by reliable, probative, and
substantial evidence and was not in accordance with law. On this record, we disagree.
       {¶ 26} "In Ohio, a driver's license is a privilege, not a constitutionally guaranteed
property right." Gurish at ¶ 12, citing Doyle v. Ohio Bur. of Motor Vehicles, 51 Ohio St. 3d
46, 51 (1990). "R.C. Chapter 4507 grants authority to the BMV's registrar to administer the
laws of Ohio relative to the licensing of drivers of motor vehicles." Gurish at ¶ 8, citing
Doyle at 48. R.C. 4507.19 states "[t]he registrar of motor vehicles may cancel any driver's
or commercial driver's license or identification card that was obtained fraudulently or
unlawfully, was issued in error, or has been altered or willfully destroyed."
       {¶ 27} Under this assignment of error, appellant argues the decision of the Ohio
BMV was not supported by reliable, probative, and credible evidence but, rather, is only
supported by "[s]peculation."      (Appellant's Brief at 11.)    Appellant contends it was
incumbent on appellee to establish that appellant obtained his driver's license by fraud, and
appellee "managed to prove only that Appellant and another individual in Florida claiming
to have the same name, each possessed [facially valid] Puerto Rico birth certificates."
(Appellant's Brief at 12.) Specifically, appellant asserts social security records submitted by
No. 17AP-591                                                                              12


appellee showed 14 requests for duplicate social security cards for that same name and
social security number had been made, investigator Shidell's testimony regarding the
signatures on the social security applications was inadmissible under Evid.R. 901(B)(2), the
Florida Beauchamp's familiarity of his son's birthdate had no bearing on establishing the
Florida man as the true Beauchamp, and more investigation should have been done by
appellee to determine who actually was the person identified in the birth certificate. As
such, appellant contends appellee fails to meet its burden of proof in proving cancellation
of appellant's license under R.C. 4507.19 was warranted. In appellant's view, the hearing
officer's comment that "[i]t is possible that [appellant] is the real Dennis A. Beauchamp and
that another person or persons has stolen his identity" reflects the lack of evidence to
support appellee's case. (Appellant's Brief at 14.)
       {¶ 28} Regarding appellant's contention that Shidell's testimony regarding the
signatures on the social security applications was inadmissible under Evid.R. 901(B)(2), we
disagree that the rule applies here.        Evid.R. 901(B) applies to authentication or
identification of illustrations. Evid.R. 901(B) states:
               By way of illustration only, and not by way of limitation, the
               following are examples of authentication or identification
               conforming with the requirements of this rule:

               ***

               (2) Nonexpert opinion on handwriting. Nonexpert opinion as
               to the genuineness of handwriting, based upon familiarity not
               acquired for purposes of the litigation.

In this case, Shidell did not offer opinion testimony about the genuineness of the
handwriting for purposes of authentication, and appellant does not suggest how Evid.R.
901(B)(2) is otherwise applicable to his testimony. Therefore, this argument lacks merit.
       {¶ 29} The remainder of appellant's contentions in support of his assignment of
error essentially challenge the ability of the hearing officer to determine appellant is not
Dennis A. Beauchamp, and, therefore, appellee issued him a driver's license in error for
purposes of R.C. 4507.19, where the record presents conflicting information on that point.
Appellant labels the hearing examiner's resolution of such conflicts of evidence, without
definitive evidence, "[s]peculation." (Appellant's Brief at 11.)
No. 17AP-591                                                                              13


       {¶ 30} We disagree appellee's decision was based only on speculation but, instead,
was based on the hearing examiner's resolution of issues of credibility and weight of the
evidence in a proper exercise of its role as trier of fact. First, contrary to appellant's
argument, the hearing examiner was permitted to compare the conflicting evidence and
determine which evidence is more credible. Clayton v. Ohio Bd. of Nursing, 10th Dist. No.
13AP-726, 2014-Ohio-2077, ¶ 47, aff'd, 147 Ohio St. 3d 114, 2016-Ohio-643; Conrad. The
hearing examiner is likewise permitted to draw inferences from established facts, and a
reviewing court will not disturb the conclusion reached by the hearing examiner unless such
inferences are clearly unjustified. Conrad; B.P.O. of Elks v. Bd. of Liquor Control, 105 Ohio
App. 181, 183 (10th Dist.1957).
       {¶ 31} Second, the court of common pleas did not act unreasonably, arbitrarily, or
unconscionably on the record of this case.        Two people claiming to be Dennis A.
Beauchamp, with identical birthdates and social security numbers, presented what
appeared to be facially valid documents to support that identity. Both appellant and the
Florida Beauchamp were able to obtain a driver's license in different states, and appellant
had a criminal record in Massachusetts while the Florida Beauchamp had a criminal record
in Puerto Rico. Thus, resolution of the case essentially came down to whether the hearing
examiner believed appellant based on the evidence.
       {¶ 32} In support of his belief that appellant was not the true Dennis A. Beauchamp,
Shidell testified he was able to independently verify things with the Florida Beauchamp that
only the real Beauchamp would know and specified that he was able to independently verify
the Florida Beauchamp's mother's name. Ballinger presented Puerto Rican Department of
Justice records of arrests which occurred under that identity at dates which appellant was
not in Puerto Rico. Furthermore, the Florida Beauchamp initiated a complaint for identity
theft with the Ohio BMV, cooperated with being interviewed and proactively followed up
on the case, and provided several extra documents to support his identity, including the
Puerto Rican birth certificate of his son, which states Dennis Alexis Beauchamp Rodriguez
as the father. On the other hand, appellant's testimony regarding how he came to the
United States and the timeline of his whereabouts prior to incarceration in Massachusetts
lacked clarity and detail, and appellant did not call the investigator back when presented
with the identity issue.
No. 17AP-591                                                                              14


       {¶ 33} As outlined in the standard of review, in reviewing appellant's assignment of
error, we may not appraise the weight of the evidence or correspondingly reverse based on
our independent judgment of the weight of the evidence but are only permitted to
determine whether the common pleas court abused its discretion in its examination of the
record for reliable, probative, and substantial evidence. Pons. Under the limited standards
of review at play in this case, appellant has not demonstrated reversible error, and we find
the trial court did not abuse its discretion in affirming appellee's decision.
       {¶ 34} Accordingly, appellant's assignment of error is overruled.
V. CONCLUSION
       {¶ 35} Having overruled appellant's sole assignment of error, we affirm the
judgment of the Franklin County Court of Common Pleas.
                                                                          Judgment affirmed.

                      DORRIAN and LUPER SCHUSTER, JJ., concur.
                                ____________________